PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application No. 15/372,033
Naoki Toyomura, et al.
Filed: December 7, 2016
Attorney Docket No. 101728.000048
:
: DECISION ON PETITION
: 
:   
   


This is a decision on the “Petition under 37 CFR 1.182”, filed on August 31, 2021.

The petition under 37 CFR 1.182 is dismissed.

The petition under 37 CFR 1.182, filed on August 31, 2021, states, in pertinent part, that:

[a]pplicant hereby petitions the Commissioner to correct the priority information of the above-identified application. This application is a U.S. Non-Provisional Application, filed December 7, 2016, which claims priority to Japanese Patent Application No. JP 2015/238395, filed December 7, 2015. Due to a typographical error the priority information was incorrect on the Application Data Sheet filed December 7, 2016. In accordance with 37 C.F.R. §1.182, attached hereto is a Corrected Application Data Sheet.

Petition, filed August 31, 2021, p.1.

A review of the application file history reveals that the requested correction to foreign priority data was not filed within the within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  See 37 CFR 1.55(d)(1). The correction to the priority claim is untimely, accordingly. Applicant is informed that a petition to accept an unintentionally delay claim of foreign priority is appropriately filed pursuant to 37 CFR 1.55(e). The petition under 37 CFR 1.182 is only appropriate when there are no other rules that address the issue upon which applicant is seeking relief. It is noted applicant may obtain the requested relief by filing a petition under 37 CFR 1.55(e).1  The petition under 37 CFR 1.182 is dismissed, accordingly. 

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);
 
Applicant is informed that additional information as to the delay in filing the foreign priority claim is required because the petition under 37 CFR 1.55(e) will be filed more than two years after the date the foreign priority claim was due. See 37 CFR 1.55(d)(1)2.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the foreign priority claim until the filing of a grantable petition was filed was unintentional within the meaning of 35 U.S.C. 119(a)-(e) and 37 CFR 1.55 rests with the petitioner. 

The first period of delay petitioner must address on renewed petition is the delay in filing the foreign priority claim. Petitioner must explain the delay between when the foreign priority claim was due and when the foreign priority claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.55(e). 

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.55(e).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

It is further noted that the issue fee was paid on August 31, 2021, and that 37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the correction to the foreign priority to occur before the patent issues, a the petition under 37 CFR 1.55(e) must be accompanied by a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   Alternatively, if entry to of the foreign priority claim would not change to the statutory framework under which the application was examined, applicant may file a petition under 37 CFR 1.55(e) after the patent issues, with a draft certificate of correction (and fee) setting forth the requested correction to the foreign priority data. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or VIA EFS-WEB

Any inquiries directly pertaining to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
    

    
        1 § 1.182 Questions not specifically provided for.
        
        All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).
        2 (d) Time for filing priority claim - 
        
        (1) Application under 35 U.S.C. 111(a). The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6)) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. The time periods in this paragraph do not apply if the later-filed application is: 
        
        (i) An application for a design patent; or 
        
        (ii) An application filed under 35 U.S.C. 111(a) before November 29, 2000.